 

[exhibit002docxx0x0.gif] 

 

 

NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

1.       The individual executing this agreement (the “Employee”) is or will
soon be an at-will employee of American International Group, Inc. or one of its
subsidiaries (the “Company”).  As such, the Employee is free to resign from
employment at any time and for any reason.  Likewise, the Company may terminate
the Employee’s employment at any time for any reason.  This Agreement is not a
guarantee of any fixed term employment.

 

2.       This Agreement is a term and condition of the Employee’s at-will
employment with the Company.  Employment with the Company is conditioned upon
the Employee’s execution of this Agreement.

 

3.       This Agreement is necessary for the protection of the legitimate and
protectable business interests of the Company and its affiliates (collectively,
“AIG”) in their customers, customer goodwill, accounts, prospects, employee
training, and confidential and proprietary information.  The Employee’s
employment requires exposure to and use of confidential, proprietary and/or
trade secret information (as set forth in Paragraph 4).  Accordingly, the
Employee agrees that during and after the Employee’s employment with AIG, the
Employee will not, directly or indirectly, on the Employee’s own behalf or on
behalf of any other person or any entity other than AIG, solicit, contact, call
upon, communicate or attempt to communicate with any customer or client or
prospective customer or client of AIG, where to do so would require the use or
disclosure of confidential, proprietary and/or trade secret information (for
purposes of this Agreement, “customer or client” shall not include insurance
brokers).  The Employee further agrees that during the Employee’s employment
with AIG and for a period of one (1) year after employment terminates for any
reason, the Employee will not, regardless of who initiates the communication,
solicit, participate in the solicitation or recruitment of, or in any manner
encourage or provide assistance to, any employee, consultant, registered
representative, or agent of AIG to terminate his or her employment or other
relationship with AIG or to leave its employ or other relationship with AIG for
any engagement in any capacity or for any other person or entity.

 

4.       During the term of employment, the Employee will have access to and
become acquainted with information that is confidential, proprietary and/or is a
trade secret.  The Employee agrees that during the Employee’s employment and any
time thereafter, all confidential, proprietary and/or trade secret information
received, obtained or possessed at any time by the Employee concerning or
relating to the business, financial, operational, marketing, economic,
accounting, tax or other affairs at AIG or any client, customer, agent or
supplier or prospective client, customer, agent or supplier

 

 

--------------------------------------------------------------------------------

 

[exhibit002docxx1x0.gif] 

 

 

of AIG will be treated by the Employee in the strictest confidence and will not
be disclosed or used by the Employee in any manner other than in connection with
the discharge of the Employee’s job responsibilities without the prior written
consent of AIG or unless required by law.  The Employee further agrees that
Employee will not remove or destroy any confidential, proprietary and/or trade
secret information either during the Employee’s employment or at any time
thereafter.  The Employee also agrees that during and after the Employee’s
employment with AIG, the Employee will not disparage AIG or any of its officers,
directors or employees to any person or entity not affiliated with AIG.  Nothing
herein prohibits the Employee from giving truthful testimony as required by law.

 

5.       The covenants contained in Paragraphs 3 and 4 of this Agreement shall
be enforced to the fullest extent permissible under the laws and public policies
of each jurisdiction in which enforcement is sought.  The Employee acknowledges
that these restrictions are reasonably necessary for the protection of AIG.  The
Employee also acknowledges that irreparable harm and damages would result to AIG
if the provisions of Paragraph 3 or 4 were not complied with and agrees that AIG
shall be entitled to legal, equitable or other remedies, including, without
limitation, injunctive relief and specific performance to protect against the
inevitable disclosure of AIG’s confidential, proprietary and/or trade secret
information, any failure to comply with the provisions of Paragraph 3 or 4 of
this Agreement, or any threatened breach of any term of this Agreement.  The
Employee further agrees that the Employee shall be liable for the attorneys’
fees and costs incurred by AIG as a result of the Employee’s breach of Paragraph
3 or 4 of this Agreement.

 

6.       Invention Assignment: (a) Employee hereby assigns all right, title and
interest in any intellectual property, including but not limited to discoveries,
ideas, inventions, works, reports, rules, processes, lists, data and other
materials along with all improvements thereto (whether or not patentable or
registerable under copyright or similar statutes) under conceived, produced or
developed by me, either alone or in conjunction with others, pursuant to, or in
furtherance of Employee’s employment with the Company.  Moreover, if requested,
Employee agrees to execute any documents required to perfect the Company’s
interest in the above referenced intellectual property, and to otherwise fully
cooperate with such process during and after Employee’s employment with the
Company.

 

(b) This assignment shall include all such intellectual property that: (1)
relates in any way to the Company’s business, or to actual or anticipated
research and development of the Company; or (2) results in any way from the
performance by Employee of duties and responsibilities as an employee of the
Company.  Employee further agrees that all original works of authorship which
were made by Employee (either alone or with others) within the scope of and
during the period of Employee’s employment with

 

 

--------------------------------------------------------------------------------

 

[exhibit002docxx2x0.gif] 

 

 

the Company and which are protectable by copyright laws, are “works made for
hire” as that term is defined in the United States Copyright Act.

 

(c) Notwithstanding the above, this Section does not apply to inventions that
qualify under state law as inventions that cannot be required to be assigned.

 

7.       This Agreement (together with the AIG Code of Conduct) sets forth the
entire agreement regarding the subject matter contained in this Agreement,
supersedes any and all prior agreements and understandings regarding this
subject matter, and may be modified only by a written agreement signed by the
Employee and the Company.  To the extent that any provision of this Agreement is
inconsistent with the Code of Conduct, this Agreement governs.  If any term of
this Agreement is rendered invalid or unenforceable, the remaining provisions
shall remain in full force and shall in no way be affected, impaired or
invalidated.  Should a court determine that any provision of this Agreement is
unreasonable, whether in period of time, geographical area, or otherwise, the
Employee agrees that such provision of the Agreement should be interpreted and
enforced to the maximum extent that such court deems reasonable.

 

8.       THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF ANY LAW OTHER THAN THE STATE OF NEW YORK.  ANY DISPUTE
CONCERNING THIS AGREEMENT SHALL PROCEED IN ACCORDANCE WITH THE TERMS OF THE
COMPANY’S EMPLOYMENT DISPUTE RESOLUTION PROGRAM.

 

IN WITNESS WHEREOF, the Employee has agreed to the terms set forth above by
signing below.

 

/S/  PHILIP FASANO

8/29/2014

 

Employee:

Date:

 

 

--------------------------------------------------------------------------------